Hosmer, Ch. J.
The only controversy, in this case, regard ed the defendant’s title, claimed by him under a deed said to be executed by Israel Hills, deceased. It was insisted, by the plaintiffs, that this deed was never delivered; and if it was, that at its delivery, the grantor was of unsound mind.
1. The sole object of evidence is to ascertain the truth of the disputed facts or points in issue; and none ought to be admitted to any other point. 1 Phill. Evid. 126. Here, the question in issue was, whether there had been a delivery of the deed. Now, the evidence offered by the plaintiffs had no bearing on this point. It neither conduced to prove, that the deed, at a subsequent time, was not delivered, nor to disprove the facts advanced, by the defendant, to evince its delivery. The sole possible effect of such evidence was to withdraw the attention of the jury from the only relevant enquiry, and to diminish the proper force of the defendant’s evidence, by infusing into their minds a prejudice against him. It follows, very clearly, that the evidence ought not to have been received.
2. The evidence offered by the defendant, to prove declarations by Israel Hills, of his intention to deliver the deed, prior to the delivery claimed, and to prove the subsequent possession of the land, by the defendant, with the assent of Israel Hills, was properly excluded, by the court. No case has been cited to prove the admissibility of such evidence; nor am I aware, that any exists.
An intention to do an act affords no proof that the intended act was done; and the possession of the land, with the assent of another, at most, is presumptive evidence of an existing intention to make and deliver a deed at a subsequent time. The only mode in which an intention to deliver a deed has been admitted in evidence, is, when it accompanies the actual delivery, and thus becomes part of the res gesta. Com. Dig. tit Evidence. A. Co. Litt. 36. a. n. 223. Perk. 143, 4. Bushel v. Pasmore, 6 Mod. 217. Wheelwright & al. v. Wheelwright, 2 Mass. Rep. 452. 13 Vin. Abr. 23 K. pl. 12. a. Taw v. *43Bury, 2 Dyer 167. b. Alford and Lea's case, 2 Leon. 110. Souverbye & ux. v. Arden & al. 1 Johns. Chan. Rep. 240. Goodright d. Carter v Straphan & al. Cowp. 201. This all essential point of delivery, so easy to be proved as it is, if there has been no gross neglect, and so necessary to be guarded for the general security, cannot be established or affected, by a declared intention to deliver a deed in futuro. Such evidence furnishes no reasonable or probable presumption that the contemplated delivery took place.
3. It was claimed by the plaintiffs, that if the deed was ever delivered, the grantor was, at its delivery, of unsound mind. On this point much evidence was exhibited at the trial. The charge of the judge embraced this principle, that the act and deed of one, who has a sufficiency of intellect to know what he is doing, whether he is the subject of debility of mind or of insanity, is valid.
Had the controversy regarded the weak state of the grantor’s mind, without a pretence of his being otherwise unsound, I should consider the charge as exceptionable. I admit it to be established, both at law and in chancery, that if a man be legally compos mentis, be he wise or unwise, he is the disposer of his property, and his will stands as a reason for his actions. 1 Pow. on Contr. 30. Osmond v. Fitzroy & al. 3 P. Wms. 129. But it would demand great consideration before it should be affirmed, that the mere knowledge of the act a person is doing, which, for aught I can discern, may be asserted of an idiot, would constitute him compos mentis. I think he must know something of the nature and consequence of the act.
Be this, however, as it may, it appears from the motion and the charge of the judge, that not long before the delivery of the deed was claimed, Israel Hills was of sound mind; and whether he was compos mentis, or incompetent by reason of delirium, was the real question between the parties. To this state of the controversy the charge of the judge was not adapted.
It is a fact universally known, that a person may be non compos mentis, and yet possess great vigour of intellect, unusual power of reasoning, peculiar subtility and shrewdness, and a strong recollection of all the relations he stands in to others, as well as of all the acts and circumstances of his life. His mind, however, is unsound, by reason of the delusive sources oi thought; all his deductions within the scope of his malady being founded on the assumption of matters as realities without *44any foundation, or so distorted and disfigured by fancy, as in effect to amount to the same tiling. Rex v. Hadfield, Erskine’s Speeches. I admit, that both Lord Coke and Sir Mathew Hale define a person non compos mentis to lie one who wholly loses his memory and understanding: but this alone, if the expression is understood literally, is the condition of a person reduced to idiocy. These learned judges meant nothing more than, by a common figure of speech, putting the cause for the effect, to declare, that he is a person of unsound mind, who entirely loses the natural exercise of his faculties. So are they understood, by Sir William Blackstone, who defines a lunatic or person non compos mentis, to be “one who hath had understanding, but by disease, grief or other accident, has lost the use of his reason.” 1 Bla. Comm. 304. Beverley’s case, 4 Co. 124.
Israel Hills might know, that he was delivering a deed, and yet the right use of his reason be so impaired as to leave him no rational understanding concerning the nature of the transaction. It is justly said, by the late Ch. J. Swift: “It must ap, pear, that the person had not understanding sufficient to comprehend the nature, extent and consequence of the contract he was making, in order to render it void.” 1 Swift’s Dig. 173. And, on the other hand, although he knows the act he is doing, if this is the extreme limit of his understanding, he is non compos mentis. The charge to the jury, in my opinion, was incorrect.
I would advise a new trial.
Peters and Bissell, Js. were of the same opinion.